DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Informalities
Claim 7 should be listed as cancelled rather than amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,080,179 to Huntsinger (Huntsinger) in view of GB 2,026,044 A (GB’044). Hunsinger teaches a tubular component, (a production pipe, figures 1-3 for example) including welded together sections which comprise heat affected zones (19), which are heated and then subjected to air quenching (see col. 7 lines 62-71 for example), but does not specifically show any type of arrangement for quenching or heat treatment of the tubular component. GB’044 teaches that at the time the invention was filed, it was known in the art to employ an arrangement for the treatment of welded tubular components including inner (27) and outer (25) quenching devices in combination with an inductor coil (38) movable along the tubular component to be heated and quenched, but does not  specifically employ air as the quenching fluid. However, because Huntsinger requires some type of air quenching and heating arrangement for its welded tubular component which is in the form of a production pipe and air quenching is the preferred quenching fluid of Huntsinger , while GB’044 teaches an improved arrangement for the heating and quenching of a welded tubular component such as the one taught by Huntsinger, motivation to employ air as the quenching fluid in the arrangement of GB’044 when treating a tubular component as described by Huntsinger, where air is the recited quenching medium, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the use of an external annular opening for the external cooling of the tubular product, GB’044 teaches that component (125) is a quench ring, i.e. an annular opening. Alternatively, the nozzles or openings (125) operate in substantially the same manner (blowing cooling or quenching air on the exterior of the component to be quenched) with substantially the same results (cooling of the exterior segment of the workpiece) as the .

With respect to claim 12, GB’044 teaches an external central passage (34) and annular openings (29)
With respect to claim 13, while GB’044 does not specifically show annular openings tilted inwards between 10 and 80 degrees, the annular openings of GB’044 operate in substantially the same manner for substantially the same purpose, and it has been held that where a prior art component operates in substantially the same manner with substantially the same results, motivation to alter or shift the orientation of location of the component would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP 2144.04 VI C. 
With respect to claims 14, 15 and 18, as stated above each of Huntsinger and GB’044 teach heat affected zones and weld lines on the tubular component where these are treated or created by a heating method, such as the induction heater of GB’044. 

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntsinger in view of GB’044 as applied to claims 11-20 above, further in view of US 4,834,344 to Hotzel et al (Hotzel et al). AS pled to claims 11-20 above, Huntsinger in view of GB’044 show all aspects of the above claims except the orientation of the internal air nozzles so as to emit a jet of air at between 0 and 45 degrees to the longitudinal axis of the tubular component. Hotzel et al, as shown in the embodiment of figure 3 for example, and described at column 7, lines 25 to column 8 line 29, teaches that employing such an orientation (the flow of quenching fluid being at substantially 0 degrees to the longitudinal axis of the tubular component, provides improved quenching of the tubular component. Because improved quenching would also be desirable in the arrangement described by Huntsinger in view of GB’044, motivation to employ the cooling nozzle orientations suggested by Hotzel et al to improve quenching properties, in the system shown by Huntsinger in view of GB’044 would have been a modification obvious to one of ordinary skill in he art at the time the invention was filed.

Claims 11, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,452,882 to Wunning (Winning). Wunning teaches an air quenching system, in the embodiment of figures 3 and 5 for example, including a tubular component (bushing 44), an internal air quench device (9) disposed within the interior of the tubular component and comprising nozzles (25) configured to emit a jet of air (cooling gas) within the tubular component, and an external air quench device (2) disposed about the tubular component and movable relative to the tubular component (in that the device can be moved into and out of .
With respect to claim 12, Wunning teaches that the external air device includes a central  passage (28) in communication with an air inlet (33) and annular opening (26).
With respect to claim 17, Wunning includes a compressed air source (56, 57).

Response to Arguments
Applicant's arguments filed on 2/19/2021 have been fully considered but they are not fully persuasive. Initially, it is noted that applicant’s amendment has overcome the previously advanced objection to the specification and the rejection  of claims  11, 12, 17 and 19 under 35 USC 102(a)(1) over Wunning, these rejections have been withdrawn. However, a new rejection under 35 USC 103 of claims 11, 12, 17 and 19 over Wunning, addressing the newly added limitations has been advanced as recited above.
Applicant’s argument that Wunning does not teach an annular opening extending around the tubular member for the quenching of the tube exterior is noted, and as stated in the rejection above, would be considered an obvious modification of the cooling arrangement of Wunning.
Applicant’s argument that GB’044 does not tach an external annular opening for the quenching of the exterior of the tubular member is also not persuasive since as stated above, GB’044 recites that the component (125) is a ring, or annular opening, or alternatively operates in substantially the same manner to the same effect as an annular opening, and motivation to alter the shape of a component without altering it’s effect has been held to be a modification obvious to one of ordinary skill in the art.
Applicant’s argument that GB’044 does not teach a movable internal air quench device and movable external air quench device is also not persuasive since as stated above the device of GB’044, both the internal and external quenching sections are movable with respect to the tubular component at least to the effect that they can be moved longitudinally into and out of position with respect to the tubular component. The claims do not recite any other required range of motion or movement for the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk